Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 06/14/2021 is acknowledged.
The double patenting rejection of claims 71-89 and 91-97 over claims 44, 46, 50, 56, 60, 61, 82-84 of Application No. 16/578,099 (now US Patent No. 11,058,137) is withdrawn per Terminal Disclaimer filed 06/15/2021.
Examiner’s Amendment
Please renumber claims 91-97 to claims 90-96.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Lennartsson et al. (US 2016/0312247) discloses using thin stillage remaining after distillation of ethanol produced from grains for producing fungal biomass. Neurospora intermedia is used to produce the fungal biomass. The fungal biomass produced is used as animal feed. Lennartsson et al. does disclose any method for producing a meat analogue as presently claimed. Nor does Lennartsson et al. disclose the use of the synthetic culture medium presently claimed.
	The presently claimed method of producing a meat analogue uses a filamentous fungal biomass wherein Neurospora intermedia is cultured in a synthetic medium bestowing a morphological character to the fungal biomass that can be shredded after harvesting the biomass and dried. The dried filamentous particles are sized to specific dimensions to produce the meat analogue food product. Hydration of the sized dried filamentous particles to specific moisture content produces the final meat analogue product. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAMID R BADR/Primary Examiner, Art Unit 1791